Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 23, 25, 32 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (US 2010/0327654).

In regards to claim 21, Azuma et al. teaches a busbar (314, 316), comprising: an insulating body (10); and a busbar conductor (314, 316) comprising a conductor body (316b) partially encapsulated by the insulating body (10) and a connection terminal (316a) extending from the conductor body (316b) and configured for connecting an electrical device (motor (192)), wherein a portion of the connection terminal (316a) is surrounded by an insulating structure ((316) is overlapped by insulating paper (318)).  

In regards to claim 22, Azuma et al. teaches the busbar according to claim 1, wherein the busbar conductor (314, 316) comprises a plurality of the connection terminals (there are several connection lugs 316a and connecting portions (316k)) arranged side by side at an interval (figure 6), and wherein at least one of two adjacent connection terminals (there are several connection lugs 316a and connecting portions (316k)) is partially surrounded by the insulating structure (318).  

In regards to claim 23, Azuma et al. teaches the busbar according to claim 1, wherein the connection terminal (316b) comprises a connection end portion for connecting the electrical device, and the insulating structure is wrapped around all other portions of the connection terminal except the connection end portion (see the figure below).  

    PNG
    media_image1.png
    400
    644
    media_image1.png
    Greyscale



In regards to claim 25, Azuma et al. teaches the busbar according to claim 1, wherein the insulating structure (318) is formed in form of a sleeve (a cover over the terminal).

In regards to claim 32, Azuma et al. teaches a power module (300), comprising the busbar (314,316) according to claim 1.

In regards to claim 41, Azuma et al. teaches the busbar according to claim 21, wherein a connection end portion of the connection terminal below a plane is enclosed and insulated by a gel (which covers the terminals), not only the reliability of insulation can be improved, but also the length of the protruded portion cam be shortened; paragraph [0095]; ).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 24, 26-28 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2010/0327654) in view of Shimoida (US 7,042,086).

In regards to claim 24, Azuma et al. teaches the busbar according to claim 3.
Azuma et al. does not teach the busbar according to claim 3, wherein the insulating structure extends integrally from the insulating body along a path from the conductor body to the connection end portion.  

Shimoida teaches an insulating structure (portion of the insulation box (20) that lay between the two terminals (25) and (26)) extends integrally from the insulating body (20) along a path (extending at a distance (thickness) of the terminal) from the conductor body (25, 26) to the connection end portion (near side of the three-phase inverter shown in FIG. 5).  

	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the insulation between the insulating body (the housing) and the insulating structure of Azuma et al. integral as taught by Shimoida in such a way that a stacked semiconductor module facilitating miniaturization and an assembly method for the stacked semiconductor module (column 1, lines 54-56); also, having an insulation housing surrounding the busbars as taught by Shimoida provides a high thermal conductivity insulation layer (column 7, line 67 – column 8, line 1). 

claim 26, Azuma et al. teaches the busbar according to claim 1, wherein the busbar conductor (314, 316) comprises a first sub-busbar conductor (316a)  and a second sub-busbar conductor (314a) overlapping each other (figure 8).

Azyma et al. does not teach the insulating body comprises a first insulating layer  provided on a surface of the first sub-busbar conductor facing away from the second sub-busbar conductor, a second insulating layer  provided between the first sub- busbar conductor and the second sub-busbar conductor, and a third insulating layer provided on a surface of the second sub-busbar conductor facing away from the first sub-busbar conductor, the first, second and third insulating layers being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor, and the insulating structure is formed by at least one of the first, second and third insulating layers.

Shimoida teaches an insulating body comprises a first insulating layer  (housing (20) portion above terminal (25)) provided on a surface of the first sub-busbar conductor (25) facing away from the second sub-busbar conductor (26), a second insulating layer   (housing (20) portion between terminals (25) and (26)) provided between the first sub- busbar conductor (25) and the second sub-busbar conductor (26), and a third insulating layer (housing (20) portion below terminal (26)) provided on a surface of the second sub-busbar conductor (26) facing away from the first sub-busbar conductor (25), the first, second and third insulating layers (20) being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor (between the terminals (25,26)), and the insulating structure  (20) is formed by at least one of the first, second and third insulating layers (figure 5).




In regards to claim 27, Azuma et al. in combination with Shimoida  teaches the busbar according to claim 6, wherein one of the first sub-busbar conductor (316a) and the second sub-busbar conductor (314a) is a direct current positive busbar conductor, and the other is a direct current negative busbar conductor (positive, negative; paragraph [0082]).

In regards to claim 28, Azuma et al. in combination with Shimoida teaches the busbar according to claim 6, wherein the first sub- busbar conductor (316a) comprises a plurality of first connection terminals (there are a set of connection lugs (316a) on a right and left side of the terminal (316)), the second sub-busbar conductor (314) comprises a plurality of second connection terminals (there are a set of connection lugs (314a) on a right and left side of the terminal (314)), the first connection terminals (316a) and the plurality of second connection terminals (314a) are alternately arranged at the same side (top side) of the busbar (314,316; figure 6), and at least one of one first connection terminal and one second connection terminal adjacent to each other is partially wrapped by the insulating structure (318; is between both 314a and 316a and covers a surface (top or bottom) of both terminals).

claim 38, Azuma et al. teaches the busbar according to claim 2, wherein the busbar conductor (314, 316) comprises a first sub-busbar conductor (316a)  and a second sub-busbar conductor (314a) overlapping each other (figure 8).

Azyma et al. does not teach the insulating body comprises a first insulating layer  provided on a surface of the first sub-busbar conductor facing away from the second sub-busbar conductor, a second insulating layer  provided between the first sub- busbar conductor and the second sub-busbar conductor, and a third insulating layer provided on a surface of the second sub-busbar conductor facing away from the first sub-busbar conductor, the first, second and third insulating layers being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor, and the insulating structure is formed by at least one of the first, second and third insulating layers.

Shimoida teaches an insulating body comprises a first insulating layer  (housing (20) portion above terminal (25)) provided on a surface of the first sub-busbar conductor (25) facing away from the second sub-busbar conductor (26), a second insulating layer   (housing (20) portion between terminals (25) and (26)) provided between the first sub- busbar conductor (25) and the second sub-busbar conductor (26), and a third insulating layer (housing (20) portion below terminal (26)) provided on a surface of the second sub-busbar conductor (26) facing away from the first sub-busbar conductor (25), the first, second and third insulating layers (20) being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor (between the terminals (25,26)), and the insulating structure  (20) is formed by at least one of the first, second and third insulating layers (figure 5).



In regards to claim 39, Azuma et al. teaches the busbar according to claim 3, wherein the busbar conductor (314, 316) comprises a first sub-busbar conductor (316a)  and a second sub-busbar conductor (314a) overlapping each other (figure 8).

Azyma et al. does not teach the insulating body comprises a first insulating layer  provided on a surface of the first sub-busbar conductor facing away from the second sub-busbar conductor, a second insulating layer  provided between the first sub- busbar conductor and the second sub-busbar conductor, and a third insulating layer provided on a surface of the second sub-busbar conductor facing away from the first sub-busbar conductor, the first, second and third insulating layers being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor, and the insulating structure is formed by at least one of the first, second and third insulating layers.

Shimoida teaches an insulating body comprises a first insulating layer  (housing (20) portion above terminal (25)) provided on a surface of the first sub-busbar conductor (25) facing away from the second sub-busbar conductor (26), a second insulating layer   (housing (20) portion between terminals (25) and (26)) provided between the first sub- busbar conductor (25) and the second sub-busbar conductor (26), and a third insulating layer (housing (20) portion below terminal (26)) provided on a 

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the insulation between the insulating body (the housing) and the insulating structure of Azuma et al. integral as taught by Shimoida in such a way that a stacked semiconductor module facilitating miniaturization and an assembly method for the stacked semiconductor module (column 1, lines 54-56); also, having an insulation housing surrounding the busbars as taught by Shimoida provides a high thermal conductivity insulation layer (column 7, line 67 – column 8, line 1).

In regards to claim 40, Azuma et al. teaches the busbar according to claim 4, wherein the busbar conductor (314, 316) comprises a first sub-busbar conductor (316a)  and a second sub-busbar conductor (314a) overlapping each other (figure 8).

Azyma et al. does not teach the insulating body comprises a first insulating layer  provided on a surface of the first sub-busbar conductor facing away from the second sub-busbar conductor, a second insulating layer  provided between the first sub- busbar conductor and the second sub-busbar conductor, and a third insulating layer provided on a surface of the second sub-busbar conductor facing away from the first sub-busbar conductor, the first, second and third insulating layers being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor, and the insulating structure is formed by at least one of the first, second and third insulating layers.

Shimoida teaches an insulating body comprises a first insulating layer  (housing (20) portion above terminal (25)) provided on a surface of the first sub-busbar conductor (25) facing away from the second sub-busbar conductor (26), a second insulating layer   (housing (20) portion between terminals (25) and (26)) provided between the first sub- busbar conductor (25) and the second sub-busbar conductor (26), and a third insulating layer (housing (20) portion below terminal (26)) provided on a surface of the second sub-busbar conductor (26) facing away from the first sub-busbar conductor (25), the first, second and third insulating layers (20) being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor (between the terminals (25,26)), and the insulating structure  (20) is formed by at least one of the first, second and third insulating layers (figure 5).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the insulation between the insulating body (the housing) and the insulating structure of Azuma et al. integral as taught by Shimoida in such a way that a stacked semiconductor module facilitating miniaturization and an assembly method for the stacked semiconductor module (column 1, lines 54-56); also, having an insulation housing surrounding the busbars as taught by Shimoida provides a high thermal conductivity insulation layer (column 7, line 67 – column 8, line 1).

Allowable Subject Matter

Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 34 (and its dependent claims 35-37 and 42) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 6 with the important feature being “a third sub-busbar conductor arranged to overlap and be electrically insulated from the first sub-busbar conductor and the second sub-busbar conductor, the third sub-busbar conductor comprising a plurality of third connection terminals; wherein some of the plurality of third connection terminals are arranged at the first side so as to alternate with the first connection terminals, or at the second side so as to alternate with the second connection terminals, and wherein at least one of one first or second connection terminal and one third connection terminal adjacent to each other is partially wrapped by the insulating structure. ” 

The closest prior art:

In regards to claim 29, Azuma (US 2010/0327654) teaches the busbar according to claim 6, wherein the first sub-busbar conductor (316) comprises a plurality of first connection terminals (316k) arranged at a first side of the busbar, the second sub- busbar conductor (314) comprises a plurality of 

Azuma does not teach a third sub-busbar conductor arranged to overlap and be electrically insulated from the first sub-busbar conductor and the second sub-busbar conductor, the third sub-busbar conductor comprising a plurality of third connection terminals; wherein some of the plurality of third connection terminals are arranged at the first side so as to alternate with the first connection terminals, or at the second side so as to alternate with the second connection terminals, and wherein at least one of one first or second connection terminal and one third connection terminal adjacent to each other is partially wrapped by the insulating structure.  

In regards to claim 34, Azuma (US 2010/0327654) teaches a method of manufacturing a busbar, comprising: providing a first insulation sheet (318) with a first protruding portion (318b) extending outwardly from a side thereof; providing a busbar conductor sheet  (314) with a shaped connection terminal  (314a, 314k) extending outwardly from a side thereof.

Azuma  does not teach placing the insulation sheet and the busbar conductor sheet with the shaped connection terminal into a die, such that the busbar conductor sheet is placed on an upper surface of the first insulation sheet and the first protruding portion is shaped to cover at least a portion of the connection terminal from below; placing a second insulation sheet with a second protruding portion extending outwardly from a side thereof on an upper surface of the busbar conductor sheet, such that the second insulation sheet, the busbar conductor sheet and the first insulation sheet are stacked into a sandwich arrangement and the second protruding portion is shaped to cover at least the portion of the connection terminal from above; and joining the second insulation sheet, the busbar 

Therefore the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. The applicant argues:
Azuma does not show or disclose "a connection terminal extending from the conductor body and configured for connecting an electrical device, wherein a portion of the connection terminal is surrounded by an insulating structure," as recited in independent claim 1 (now independent claim 21). A person of ordinary skill in the art would not understand Azuma's connection polarity terminals 314, 316 as corresponding to the recited connection terminal for connecting an electrical device. Rather, Azuma's paragraph [0103] describes that the connecting portions 316k (shown above) are for being soldered to a circuit wiring pattern 334k. 
The cited insulating structure (insulating paper 318) does not surround the connecting portions 316k. Rather, Azuma's insulating paper 318 is arranged sandwiched between the terminals 314, 316. (See Azuma's para. [0087] and FIG. 6).


	In regards to argument a), the applicant states “the connecting portions 316k are for being soldered to a circuit wiring pattern 334k.” The examiner would like to remind the applicant that the rejection of previous claim 1 (now claim 21) does not refer to references 316k or 334k in the rejection. The examiner refers to terminals (314 and 316; at nodes 314a and 316a figure 2) which are electrically connected (whether directly or via terminal connection) not only to the motor (192) (as stated in the rejection, but also a capacitor module (500; see figure 2). Therefore the rejection is proper.

	In regards to argument b) the applicant states “The cited insulating structure (insulating paper 318) does not surround the connecting portions 316k.” The examiner would like to remind the applicant that the rejection of previous claim 1 (now claim 21) does not refer to references 316k in the claim rejection.  Instead the examiner states “a portion of the connection terminal (316a) is surrounded by an insulating structure ((316) is overlapped by insulating paper (318)).” It is shown in figure 3, that the insulation tab of (318) overlaps the terminal (316a). Therefore the rejection is proper.

In conclusion, the 35 U.S.C. 102(a)(1) and 103 rejections are proper and will not be withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachments of the USPTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847    

/William H. Mayo III/Primary Examiner, Art Unit 2847